Per Curiam:

The Attorney General of West Virginia has agreed that this case should be remanded to the Supreme Court of Appeals of West Virginia for a hearing to determine the truth of the allegations made in the petition for writ of habeas corpus. If true, the allegations of that petition and the attached affidavit state a deprivation of constitutional rights under Mooney v. Holohan, 294 U. S. 103. Other contentions of deprivation of constitutional rights are pressed in the brief submitted to this Court on behalf of the petitioner. We express no opinion as to the validity of these contentions, but assume that they will be open to the petitioner on the hearing in the court below. The judgment of the Supreme Court of Appeals of West Virginia is vacated, and the cause is remanded for further proceedings not inconsistent with this opinion.